 

Exhibit 10.15

 

AMENDMENT TO

FORWARD PURCHASE AGREEMENT

 

This AMENDMENT, dated as of May 24, 2017 (this “Amendment”), amends that certain
Forward Purchase Agreement, dated as of April 18, 2016, as amended (the
“Agreement”), by and among CF Corporation (the “Company”), _______________ (the
“Purchaser”) and, solely for the purposes of Section 6 thereof, CF Capital
Growth, LLC (the “Sponsor”).

 

RECITALS:

 

WHEREAS, the Company, FGL US Holdings Inc., a Delaware corporation and wholly
owned indirect subsidiary of the Company (“Parent”), FGL Merger Sub Inc., a
Delaware corporation and wholly owned direct subsidiary of Parent, and Fidelity
& Guaranty Life, a Delaware corporation (“FGL”), have entered into that certain
Agreement and Plan of Merger, dated as of the date hereof (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Merger
Agreement”); and

 

WHEREAS, in connection with the Merger Agreement, the parties to the Agreement
now desire to amend the Agreement in accordance with Section 9(l) of the
Agreement and as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and in reliance upon the representations, warranties, conditions,
agreements and covenants contained herein, and intending to be legally bound
hereby, the parties hereby agree as follows:

 

1.          Definitions. All capitalized terms used but not defined in this
Amendment shall have the meaning assigned to such terms in the Agreement and the
construction provisions set forth in Section 9(o) of the Agreement shall also
apply to this Amendment.

 

2.          Amendments to the Agreement.

 

(a)         Section 7(a) of the Agreement is hereby amended by adding the
following sentence at the end of such section:

 

“Notwithstanding the foregoing, the obligation of the Purchaser to purchase the
Forward Purchase Securities at the FPS Closing under this Agreement shall not be
subject to the fulfillment, at or prior to the FPS Closing, of the conditions
set forth in Section 7(a)(ii) through Section 7(a)(iv) in respect of any
proposed or actual Business Combination with or involving Fidelity & Guaranty
Life, a Delaware corporation (“FGL”) or any of its affiliates.”

 

   

 

 

(b)          Section 8(b) of the Agreement is hereby amended by adding the
following sentence at the end of such section:

 

“Notwithstanding the foregoing, the provisions of Sections 8(b)(iv), Section
8(b)(vi) and, solely in respect of a voluntary or involuntary petition under
United States federal bankruptcy laws or any state insolvency law relating to
Chinh E. Chu, William P. Foley and the Sponsor, Section 8(b)(v), shall not apply
during such time as that certain Agreement and Plan of Merger, dated as of May
24, 2017, by and among the Company, FGL US Holdings Inc., a Delaware corporation
and wholly owned indirect subsidiary of the Company (“Parent”), FGL Merger Sub
Inc., a Delaware corporation and wholly owned direct subsidiary of Parent, and
FGL (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Merger Agreement”) remains in force and effect.”

 

(c)          Section 9(f) of the Agreement is hereby deleted in its entirety and
replaced with the following paragraph:

 

“Assignments. Except as otherwise specifically provided herein, no party hereto
may assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written consent of the Company, the Sponsor and the
Purchaser, and, for so long as the Merger Agreement remains in force and effect,
FGL.”

 

(d)           Section 9(l) of the Agreement is hereby deleted in its entirety
and replaced with the following paragraph:

 

“Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the written consent of the Company, the
Sponsor and the Purchaser, and, for so long as the Merger Agreement remains in
force and effect, FGL.”

 

(e)          Section 9(r) of the Agreement is hereby deleted in its entirety and
replaced with the following paragraph:

 

“Specific Performance. The Purchaser agrees that irreparable damage may occur in
the event any provision of this Agreement was not performed by the Purchaser in
accordance with the terms hereof and that the Company (and FGL for purposes of
Section 9(t)) shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.”

 

(f)           Section 9 of the Agreement is further amended by inserting the
following paragraph as Section 9(t):

 

 2 

 

 

“No Third Party Beneficiaries. The parties hereby agree that their respective
representations, warranties and covenants set forth herein are solely for the
benefit of the other parties hereto and their successors and permitted assigns,
in accordance with and subject to the terms of this Agreement, and nothing in
this Agreement, express or implied, is intended to, and does not, confer upon
any Person other than the parties hereto and their respective successors and
permitted assigns any rights or remedies hereunder or any rights under this
Agreement; provided, however, that FGL is hereby made an express third party
beneficiary of Section 1, Section 7(a), Section 8(b), Section 9(f), Section
9(l), Section 9(r) and this Section 9(t) during such time as the Merger
Agreement remains in force and effect and is entitled to the rights and benefits
hereunder and may enforce the provisions of Section 1, Section 7(a), Section
8(b), Section 9(f), Section 9(l), Section 9(r) and this Section 9(t) as if it
were a party hereto; and provided further, however, that any rights, claims or
disputes asserted in good faith by FGL prior to any termination of the Merger
Agreement shall not thereafter be barred and such rights, claims or disputes
shall instead survive until finally resolved.

 

3.           Miscellaneous.

 

(a)          Except as expressly amended and/or superseded by this Amendment,
the Agreement remains and shall remain in full force and effect. This Amendment
shall not constitute an amendment or waiver of any provision of the Agreement,
except as expressly set forth herein. Upon the execution and delivery hereof,
the Agreement shall thereupon be deemed to be amended and supplemented as
hereinabove set forth as fully and with the same effect as if the amendments and
supplements made hereby were originally set forth in the Agreement. This
Amendment and the Agreement shall each henceforth be read, taken and construed
as one and the same instrument, but such amendments and supplements shall not
operate so as to render invalid or improper any action heretofore taken under
the Agreement. If and to the extent there are any inconsistencies between the
Agreement and this Amendment with respect to the matters set forth herein, the
terms of this Amendment shall control. References in the Agreement to the
Agreement shall be deemed to mean the Agreement as amended by this Amendment.

 

(b)          This Amendment, the entire relationship of the parties hereto, and
any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of Delaware, without giving effect
to its choice of laws principles.

 

(c)          The parties (i) hereby irrevocably and unconditionally submit to
the jurisdiction of the state courts of New York and to the jurisdiction of the
United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Amendment except in state courts of New York
or the United States District Court for the Southern District of New York and
(iii) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Amendment or the subject matter
hereof may not be enforced in or by such court.

 

 3 

 

 

(d)          The parties hereto hereby waive any right to a jury trial in
connection with any litigation pursuant to this Amendment and the transactions
contemplated hereby.

 

(e)          No party hereto may assign either this Amendment or any of its
rights, interests, or obligations hereunder without the prior written consent of
the Company, the Sponsor and the Purchaser, and, for so long as the Merger
Agreement remains in force and effect, FGL.

 

(f)          Section 9(a), Section 9(d), Section 9(e), Section 9(h), Section
9(i), Section 9(m), Section 9(n), Section 9(o), Section 9(q) (it being
understood and agreed that nothing in this Section 3(f) shall invalidate, modify
or otherwise affect any consent or waiver granted by any of the parties hereto
in connection with the Agreement) and Section 9(r) of the Agreement are each
hereby incorporated by reference mutatis mutandis.

 

[Signature Page Follows]

 

 4 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the date first set forth above.

 

  PURCHASER:       [PURCHASER]         By:       Name:     Title:        
COMPANY:       CF CORPORATION         By:       Name:     Title:         SPONSOR
(solely for the purposes of Section 6 of the Agreement):       CF CAPITAL
GROWTH, LLC         By:       Name:     Title:

 

   

